Title: Editorial Note on Promissory Notes, 1780
From: 
To: 


For the period covered by this volume, twelve printed promissory notes survive from escaped prisoners who received assistance from Frankin through his banker Ferdinand Grand. On December 18, Nicholson Broughton received five louis d’or. On December 27, John Hemmenway of Boston signed a note for four louis. Three notes survive from January: on the 13th, Thomas Beeton and Antony Dugat each received two louis, and on January 19, Christopher Bassett was given five louis. The only note from February was given to Thomas Wynne of North Carolina, who received five louis on February 12. Franklin gave four louis to Charles Colerus on March 5, and five louis to John Lee of Newburyport on March 12. Four notes survive from April: on the 6th, John Brownlow and Robert Benjamin Chew each received four louis, and on April 14, Franklin gave John Brownlow an additional three louis.
One handwritten promissory note survives. On April 18, L’Air de Lamotte wrote out a form for William Potts who received six louis. Potts had already received five louis on April 14, according to the Alphabetical List of Escaped Prisoners.
